Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Claim Status
This Action is responsive to the claim set filed on 11/22/2021. Claims 1, 7, 8, 11, 17, 18 have been amended. Claims 6, 16 have been cancelled. Claims 1-5, 7-15, 17-20 presented for examination. Claims 1, 11 are independent claim.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al (US 2018/0255430 A1) in view of Fowe (US US 10,429,487 B1) in view of Yang et al (US 2016/0094951 A1).

Consider claims 1, 11
Ivanov teaches a system and method comprising: one or more processors; memory storing instructions that when executed by the one or more processors, causes the one or more processors to perform operations (fig 4 server; server inherently has processor, memory for storing instructions) comprising: receiving, by one or more processors, a first set of trace data from a first mobile device operating in an environment (Ivanov par 0084, 0088 obtains a first batch of data from a mobile device as the mobile device moves around a site), the first set of trace data describing a first set of states of a first trajectory of the first mobile device in the environment (Ivanov par 0090 the batch of data indicates the track of the user at the site), the first set of trace data including a first set of wireless access point data (Ivanov par 0080, 0087 data collected includes identifiers of WLAN access points and corresponding RSS value) and a first set of sensor measurements collected by ((Ivanov par 0085 data collected includes motion sensors data); receiving, by the one or more processors, a second set of trace data from a second mobile device operating in the environment (Ivanov par 0084, 0088 obtains a second batch of data from a mobile device as the mobile device moves around the site), the second set of trace data describing a second set of states of a second trajectory of the second mobile device in the environment (Ivanov par 0090 the batch of data indicates the track of the user at the site), the second set of trace data including a second set of wireless access point data (Ivanov par 0080, 0087 data collected includes identifiers of WLAN access points and corresponding RSS value) and a second set of sensor measurements collected by the second mobile device while operating in the environment (Ivanov par 0085 data collected includes motion sensors data); determining, by the one or more processors, a first location constraint (Ivanov par 0091 using reliable position value to verify and adjust the previously determined dead reckoning section of the trajectory. The adjusting to correct the dead-reckoning position is the first location constraint) based on at least one of the first or second set of sensor measurements (Ivanov par 036 dead reckoning is a method of determining a position based on motion sensor data); wherein the first location constraint is a measurement constraint for sensor measurements (Ivanov par 0091 the adjusting amount to the dead-reckoning position determined from the sensor measurement to correct the previously determined position, i.e. how much sensor measurement-based position deviates from the more reliable position value) based on a difference between heading measurements between states in at least one of the first (Ivanov par 0091 the adjusting {diffence} is to the general orientation {heading measurements}) or second set of states; determining, by the one or more processors, a second location constraint based on a similarity between the first and second sets of wireless access point data (Ivanov par 0098 determine the difference in the estimated location of the first access point and the second access point is less than a predetermined value; if less, the two access points are similar); wherein the second location constraint is a first loop constraint for simultaneous localization and mapping (Ivanov fig 5A, 6A par 0109 track of filled black circles representing positions in the track associated with RSS value); wherein the second location constraint is a first loop constraint for graph simultaneous localization and mapping (Ivanov fig 5A par 0109 black circles in graph), wherein determining a similarity between the first and second sets of wireless access point data further (Ivanov par 0098 determine the similarity in the estimated location of the first access point and the second access point) comprises: grouping the first and second sets of wireless access point data into a time window (Ivanov par 0089 after a predetermined time {time window}, the received batches are processed; the received batch includes the collected wireless access point data); generating the second location constraint based on a result of the comparing (Ivanov fig 5A, 6A par 0109 generating the filled black circles representing positions in the track); and generating, via graph simultaneous localization and (Ivanov fig 4 par 0099-102 generate an improved radio map based on the constraints).
However, Ivanov does not specifically teach a difference between distance and heading measurements. Fowe discloses a difference between distance and heading measurements (Fowe c14 l.27-41 determines difference vector, i.e. determine difference in distance and difference in direction from two localization data, for use in calculating global localization). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Ivanov with Fowe by replacing the calculation of a difference between heading measurements with a calculation of a difference between distance and heading measurements as taught by Fowe. The motivation to combine Ivanov and Fowe is to use the difference vector to adjust the positon as well as the orientation inaccuracy resulting from dead-reckoning-based positioning determination.
However, Ivanov does not specifically teach computing a distance between the first and second sets of wireless access point data; comparing the distance with a threshold value. Yang discloses computing a distance between the first and second sets of wireless access point data (Yang par 0031-0032 the trajectory consistency determination comprises determining that the detected RSSI of the wireless access point 1 {first set of wireless access point data} and the detected RSSI of wireless access point 2 {second set of wireless access point data} occurs within a threshold distance of each other; to know if they occur within the threshold distance of each other, the controller must determine the distance between the point of the detected RSSI of the wireless access point 1 and the point of the detected RSSI of wireless access point 2; teaching computing a distance between the first and second sets of wireless access point data) and comparing the distance with a threshold value (Yang par 0031 compares the computed distance with the threshold distance). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Ivanov in view of Fowe with Yang by adding the method of computing a distance between the first and second sets of wireless access point data; comparing the distance with a threshold value as taught by Yang. The motivation to combine Ivanov in view of Fowe and Yang is to validate the consistency of collected sets of data as discussed by Yang [par 0032].

Consider claims 2, 12
Ivanov in view of Fowe in view of Yang teaches the limitations of claims 1, 11, further comprising: determining a third location constraint based on a location fix, wherein the third location constraint is a landmark constraint for simultaneous localization and mapping (Ivanov par 0091 when GPS is available, GPS location as a landmark); and generating a radio map based on the first, second and third location constraints (Ivanov fig 4 par 0099-102 generate an improved radio map based on the constraints).  

Consider claims 3, 13
(Ivanov par 0092 barometer data used to indicate change of floor); and generating a radio map based on the first, second, third and fourth location constraints (Ivanov fig 4 par 0099-102 generate an improved radio map based on the constraints). 

Consider claims 5, 15
Ivanov in view of Fowe in view of Yang teaches the limitations of claims 1, 11, wherein the first or second sets of sensor measurements include at least one of pedometer data or pressure data (Ivanov par 0055 the sensors include an accelerometer, whose data can be used to detect steps).  

Consider claims 8, 18
Ivanov in view of Fowe in view of Yang teaches the limitations of claims 1, 11, wherein determining a second location constraint based on signal strength measurements in the first or second sets of wireless access point data, further comprises: comparing the signal strength measurements to a threshold value (Ivanov par 0100 the measured RSS values exceeds a threshold); and generating the second location constraint based on a result of the comparing (Ivanov par 0100 if RSS exceeds threshold, can be used for position reference).  

Consider claims 9, 19
Ivanov in view of Fowe in view of Yang teaches the limitations of claims 3, 13, wherein determining the fourth location constraint further comprises: detecting a floor transition period for the first and second sets of trace data (Ivanov par 0104 the site comprises several floors. Par 0055, 0092 the barometer data indicating change in altitude, or floor transition. The time period when the nth and nth+1 data samples indicate a sudden change of altitude occurs is the floor transition period); for each floor transition pair detected in the first and second sets of trace data transitions (Ivanov par 0097, 0104 generating a grid based radio map using locations of access points determined from the collected set of data. Par 0055, 0092 the barometer data of the set of data indicates floor transition), computing a normalized distance between the first and second sets of wireless access point data using dynamic time warping and a distance function (Ivanov par 0098 using the iterative process, for each access point of the plurality of access points detected in the first data set, determine the distance difference between the location of the access point with the corresponding location of the access point in the second data set; hence normalized distance using a distance function. Par 0089-0090 the iterative process uses data timestamps to identify corresponding locations of the first set of data and second set of data, thus teaching dynamic time warping); and for any floor transition pair having a distance that is lower than a specified threshold value, generating the fourth location constraint (if the distance difference is less than a threshold, determine that a convergence criteria, i.e constraint, is met).  

Consider claims 10, 20
Ivanov in view of Fowe in view of Yang teaches the limitations of claims 1, 11, wherein the first and second sets of trace data each include at least latitude, longitude (Ivanov par 0084 GNSS module provides geolocation data, a geolocation is identified by latitude and longitude), and heading (Ivanov par 0055 compass provides heading data).  

Allowable Subject Matter 
Claims 4, 7, 14, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        

/Srilakshmi K Kumar/SPE, Art Unit 2647